Title: To Benjamin Franklin from Gruel, 24 December 1776
From: Gruel, Jacques-Barthélémy
To: Franklin, Benjamin


Monsieur
Nantes ce 24: Xbre: 1776.
J’ay l’honneur de vous confirmer les trois lettres que j’ay eû celui de vous ecrire depuis votre depart de cette ville. Je me flatois d’avoir aujourd’huy la satisfaction d’apprendre votre heureuse arrivée en la capitalle, mais j’ay eté frustré dans mon attente. Je souhaite que votre santé ne soit pour rien dans ce retardement, et desire apprendre par le prochain courier, que vous etes arrivé a Paris sans accident.
Mr. Rumsey est icy de dimanche au soir, il a l’honneur de vous ecrire par ce courier pour vous instruire de toutes ses operations relatives à la vente des deux prises. Il m’a remis divers effets sur Paris, et sur cette ville montants ensemble a 27000 l.t. et un reçu de 3000 l.t. de Mr. Wilcken. Ces susdits effets sont payables partie fin Janvier, et partie fin fevrier prochains. Je garderai cette somme à votre disposition, il vous plaira m’indiquer l’employ que j’en dois faire. Je me conformeray à vos ordres.
Mr. Rumcey a gardé pour luy le plus grand des deux batiments pour prix de 9600 l.t. convenû avec Mr. Wilcken. Par ce moyen le montant des deux prises, navire, et cargaison compris, est de la somme de 39600 l.t.
J’ay fait remettre à Mr. Wilcken 48 l.t. pour etre distribués selon vos intentions aux garçons de chambre de la fregate la represaille.
J’ay en ma possession vos trois malles, et une caisse qui m’ont eté envoyé de la fregate. Je vais les faire plomber afin qu’elles ne soient pas visitées en route, je les ferai partir vendredi prochain par la messagerie à l’adresse de Mr. Sollier qui vous les fera parvenir à leur arrivée.
Les 35. quarts d’Indigo de la fregate sont icy en magazin, je vous prie de me marquer si vous voulés que je les vende de suitte, il est d’une assés bonne qualité, Il ne manquera pas d’achepteurs il s’en est même deja presenté. Je suis avec Respect Monsieur Votre tres humble et tres obeïssant serviteur
J Gruel

On m’a remis en Bourse une copie de la declaration faite à l’amirauté de cette ville par le Capitaine du Brigantin la vigne, vous l’avés cy inclus; elle ne m’inquiete pas beaucoup, vous en ferés l’usage que vous jugerés propre.

 
Notation: Lett. from J Gruel Nants 24 Decemr 1776.
